IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHAEL LUIS COTA,                                          No. 83953
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Res • ondent.
                MICHAEL LUIS COTA,                                          No„.83955
                                  Appellant,
                              vs.                                                  FILE
                THE STATE OF NEVADA,
                                  Res iondent.                                      JAN 1 8 2022
                                                                                   EUZAB
                                                                                     ...... , ;- :-:•;. C.:. !r:- -...f.:::,:,ZT_.__.....-..
                                                                                     tIC
                                                                                          ........._....,c.s:2e.......
                                      ORDER DISMISSING APPEALS                BY



                             These are pro se appeals from district court orders denying
                peremptory challenge. Ninth Judicial District Court, Douglas County;
                Thomas W. Gregory, Judge.
                            Because no statute or court rule permits an appeal from an
                order denying a peremptory challenge in a criminal matter, this court lacks
                jurisdiction to consider these appeals. Castillo v. State, 106 Nev. 349, 352,
                792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only when
                statute or court rule provides for appeal). Accordingly, this court
                            ORDERS these appeals dismissed.'




                                                                     , J.
                                         Hardesty




                Stigh414C`di                                Herndon

                      1 Given this order, this court takes no action on the pro se letters filed
                on January 3, 2022.
SUPREME COURT
     OF
   NEVADA

  PM7A
                                                                                   22- 0(
                         cc:   Thomas W. Gregory, District Judge
                               Michael Luis Cota
                               Attorney General/Carson City
                               Douglas County District Attorney/Minden
                               Douglas County Clerk




SUPREME COURT
       OF
     NEVADA                                                2
(01 1947A aelgts.,


                     •